PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rams
Application No. 15/134,905
Filed: 21 Apr 2016
For: SYSTEMS AND METHODS FOR FAILURE PREDICTION IN INDUSTRIAL ENVIRONMENTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed December 27, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned March 1, 2019 for failure to timely respond to the non-final Office action mailed November 29, 2018, which set a three (3) month shortened statutory period for reply. No response was received. On July 11, 2019, a Notice of Abandonment was mailed. On April 9, 2021, a petition to revive the application was filed. On June 24, 2021, a decision was mailed dismissing the petition. On December 27, 2021,1 a renewed petition was filed, accompanied by a four (4)-month extension of time under 37 CFR 1.136(a).

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a reply, filed April 9, 2021, to the non-final Office action, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay. 

Applicant has provided an adequate explanation that the delay was unintentional, due to relocation of applicant’s offices, the departure of personnel, and a change in the law firm prosecuting the application.

This application is being referred to Technology Center Art Unit 2121 for appropriate action in the normal course of business on the reply received April 9, 2021.




/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 Friday, December 24, 2021 was a Federal holiday (Christmas Day). Therefore, the reply could be timely filed the next succeeding business day. (37 CFR 1.7(a))